Title: To Benjamin Franklin from Baudouin, 25 May 1779
From: Baudouin, ——
To: Franklin, Benjamin


Monsieur
a Paris le 25. May 1779
Je suis bien honteux d’etre obligé de vous faire connoitre toutte l’etendue de mon etourderie je ne me suis appercu de la meprise, que lorsque la sottise a eté faitte, je prie V. Excellence de me pardonner cette faute, je luy jure, que cela n’arrivera plùs. J’espere qu’elle voudra bien me traitter dans cette occasion cy avec son indulgence ordinaire et agréer les hommages de la proffonde veneration et du trés respectueux attachement avec lesquels j’ay l’honneur d’etre monsieur votre tres humble et tres obeissant serviteur
Baudouin
 
Notation: Baudoin. Paris 25e. may 1779.
